*147OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on September 25, 1967. By order of this court dated July 22, 1987, the respondent was suspended from the practice of law until the further order of this court.
In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he was convicted of serious crimes, in that, on January 28, 1987, after trial by jury, the respondent was found guilty of 10 counts of an indictment against him in the United States District Court Eastern District of New York. The petitioner moves to confirm the report of the Special Referee.
The convictions were based, inter alia, upon the respondent’s arranging for secretaries employed in his private law firm to be placed in "no show” positions on the payroll of the New York State Assembly. The respondent was found guilty of conspiracy to commit mail fraud, conspiracy to defraud the United States and its agency, the Internal Revenue Service, defrauding the People of the State of New York by means of false pretenses, and of knowingly, willfully and unlawfully assisting an individual to prepare a fraudulent tax return (18 USC §§ 371, 1341; 26 USC § 7206 [2]).
On April 6, 1987, the respondent was sentenced on each of counts 1 through 7 to terms of five years’ imprisonment to run concurrently, and on count 8 to a term of five years’ imprisonment, to run consecutively with the sentence imposed on counts 1 through 7. The execution of the sentence imposed on count 8 was suspended and the respondent was placed on probation for a term of five years. On counts 10 and 11 the respondent was sentenced to terms of three years’ imprisonment to run concurrently with each other and with the sentences imposed on counts 1 through 7. In addition, the respondent was ordered to make restitution of $33,468.07, pay assessments totaling $500 and pay a fine of $380,000.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the professional misconduct indicated above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that a condition of the respondent’s probation is that he have noth*148ing to do with the practice of law. The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mangano, J. P., Thompson, Bracken, Lawrence and Harwood, JJ., concur.